
	

113 HR 1372 IH: To direct the Secretary of Veterans Affairs to establish a registry of certain veterans who were stationed at or underwent training at Canadian Forces Base Gagetown, New Brunswick, Canada, and for other purposes.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1372
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Michaud (for
			 himself, Ms. Pingree of Maine, and
			 Mr. Welch) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a registry of certain veterans who were stationed at or underwent training at
		  Canadian Forces Base Gagetown, New Brunswick, Canada, and for other
		  purposes.
	
	
		1.Canadian Forces Base Gagetown
			 Registry
			(a)EstablishmentNot later than one year after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall establish
			 and maintain a special record to be known as the Canadian Forces Base
			 Gagetown Health Registry (in this section referred to as the
			 Registry).
			(b)ContentsExcept as provided in subsection (c), the
			 Registry shall include the following information:
				(1)A list containing the name of each
			 individual who, while serving as a member of the Armed Forces, was stationed at
			 or underwent training at Canadian Forces Base Gagetown, New Brunswick, Canada,
			 at any time during the period beginning January 1, 1956, and ending on December
			 31, 2006, and who—
					(A)applies for care
			 or services from the Department of Veterans Affairs under chapter 17 of title
			 38, United States Code;
					(B)files a claim for
			 compensation under chapter 11 of such title on the basis of any disability
			 which may be associated with such service;
					(C)dies and is
			 survived by a spouse, child, or parent who files a claim for dependency and
			 indemnity compensation under chapter 13 of such title on the basis of such
			 service;
					(D)requests from the
			 Secretary a health examination under subsection (d); or
					(E)receives from the
			 Secretary a health examination similar to the health examination referred to in
			 subparagraph (D) and requests inclusion in the Registry.
					(2)Relevant medical
			 data relating to the health status of, and other information that the Secretary
			 considers relevant and appropriate with respect to, each individual described
			 in paragraph (1) who—
					(A)grants to the
			 Secretary permission to include such information in the Registry; or
					(B)at the time the
			 individual is listed in the Registry, is deceased.
					(c)Individuals
			 Submitting Claims or Making Requests Before Date of EnactmentIf
			 in the case of an individual described in subsection (b)(1) the application,
			 claim, or request referred to in such subsection was submitted, filed, or made,
			 before the date of the enactment of this Act, the Secretary shall, to the
			 extent feasible, include in the Registry such individual's name and the data
			 and information, if any, described in subsection (b)(2) relating to the
			 individual.
			(d)ExaminationsUpon the request of a veteran who was
			 stationed at or underwent training at Canadian Forces Base Gagetown at any time
			 during the period beginning January 1, 1956, and ending on December 31, 2006,
			 the Secretary shall provide the veteran with a health examination (including
			 any appropriate diagnostic tests) and consultation and counseling with respect
			 to the results of the examination and the tests.
			(e)Outreach
				(1)Ongoing outreach
			 to individuals listed in RegistryThe Secretary shall, from time to time,
			 notify individuals listed in the Registry of significant developments in
			 research on the health consequences of potential exposure to a toxic substance
			 or environmental hazard related to service at Canadian Forces Base
			 Gagetown.
				(2)Examination
			 outreachThe Secretary shall carry out appropriate outreach
			 activities with respect to the provision of any health examinations (including
			 any diagnostic tests) and consultation and counseling services under subsection
			 (d).
				(f)Department of
			 Defense InformationThe Secretary of Defense shall furnish to the
			 Secretary of Veterans Affairs such information maintained by the Secretary of
			 Defense as the Secretary of Veterans Affairs considers necessary to establish
			 and maintain the Registry.
			(g)Annual
			 reportNot later than two years after the date of the enactment
			 of this Act, and each year thereafter, the Secretary of Veterans Affairs shall
			 submit to the Committees on Veterans’ Affairs of the House of Representatives
			 and the Senate a report on the Registry, including—
				(1)the number of
			 veterans included in the Registry;
				(2)any trends that exist with respect to
			 veterans included in the Registry and claims for compensation under chapters 11
			 or 13 of title 38, United States Code;
				(3)a
			 description of the outreach efforts made by the Secretary under subsection (e)
			 during the period covered by the report; and
				(4)such other
			 information as the Secretary considers appropriate.
				
